JOHNSON, Judge,
dissenting.
In this case, the hearing officer recommended an order of support in favor of Wife. The trial court entered an award in favor of Wife in an amount less than that recommended by the hearing officer. Both Husband and Wife filed appeals from the support *204order. Although not consolidated, both appeals were listed before this en banc panel.
I believe that the question of the immediate appealability of a spousal support order, entered in response to an independent complaint for support and during a separate divorce action, is beyond the scope of our proper appellate review. See Leister v. Leister, — Pa.Super. -, 684 A.2d 192 (1996) (Johnson, J. dissenting). I would reach the merits of both appeals and affirm the order from which both appeals have been brought.
TAMILIA, Judge,
dissenting.
I respectfully dissent to the Opinion Per Curiam which quashes wife’s appeal from an Order of spousal support due to the fact the divorce action has not yet been resolved. I do so for the reasons set forth in my Dissenting Opinion in Leister v. Leister, — Pa.Super. -, 684 A.2d 192 (1996).